UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form SD SPECIALIZED DISCLOSURE REPORT LIGHTING SCIENCE GROUP CORPORATION (Exact Name of Registrant as Specified in Charter) Commission file number: 0-20354 Delaware 23-2596710 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1830 Penn Street Melbourne, FL (Address of principal executive office) (Zip Code) Edward Bednarcik Chief Executive Officer (321) 779-5520 (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2014. Section 1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Conflict Minerals Disclosure The Conflict Minerals Report for the calendar year ended December 31, 2014, filed herewith as Exhibit 1.01, is publicly available at www.lsgc.com. Item 1.02 Exhibit As specified in Section 2, Item 2.01 of this Form SD, the Company is hereby filing its Conflicts Minerals Report as Exhibit 1.01 to this report. Section 2 – Exhibits Item 2.01 Exhibits The following Exhibit is filed as part of this report: Exhibit 1.01 – Conflict Minerals Report of Lighting Science Group Corporation for the Reporting Period January 1, 2014 to December 31, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIGHTING SCIENCE GROUP CORPORATION (Registrant) Date: June 1, 2015 By /s/ Edward Bednarcik Edward Bednarcik Chief Executive Officer Exhibit Index Exhibit 1.01 Conflict Minerals Report of Lighting Science Group Corporation for the Reporting Period January 1, 2014 to December 31, 2014
